COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, * Judges Baker and Annunziata
Argued at Alexandria, Virginia


KAMRAN RAHBARAN

v.   Record No. 2700-96-4

SARA RAHBARAN
                                                OPINION BY
                                       JUDGE ROSEMARIE ANNUNZIATA
SARA RAHBARAN                               DECEMBER 23, 1997

v.   Record No. 2858-96-4
KAMRAN RAHBARAN


            FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     Gerald Bruce Lee, Judge

          Fred M. Rejali for Kamran Rahbaran.

          (Manuel Trigo, Jr., on briefs), for Sara
          Rahbaran.



     Kamran Rahbaran (husband) appeals the final decree of the

trial court, contending the trial court erred by refusing to

award him the separate portion of his business, awarding Sara

Rahbaran (wife) spousal support, and refusing to order wife to

pay his attorney's fees.    Wife cross-appeals, contending the

court erred in determining child and spousal support, the

equitable distribution award, and when awarding custody of the

parties' minor children.    Husband contends the wife's appeal

should be dismissed because she filed her opening and reply

briefs without the signature of a member of the Virginia State
     *
      On November 19, 1997, Judge Fitzpatrick succeeded Judge
Moon as chief judge.
Bar.   We agree and dismiss wife's cross-appeal.     We further

affirm the trial court's decision with respect to the issues

raised by husband in his appeal.

       The parties were married in 1984; two children were born of

the marriage.   After a period of separation, wife filed for

divorce in 1995.   The report of the commissioner in chancery

found that both parties had committed adultery and that the

adulterous conduct on both their parts contributed to the

dissolution of the marriage.   The commissioner recommended that a

divorce be granted on the ground that the parties had lived

separate and apart for more than one year.
       In 1983, prior to the marriage, husband's father transferred

$34,382.56 to him from a foreign account.      Husband used this

money to open Royal Shoe, his first business.      In 1986, after the

parties married, husband moved the Royal Shoe inventory to a new

location and opened Kami, Inc., utilizing the Royal Shoe

inventory and additional funds provided to him by his father in

the amount of $79,993.   Husband's half-brother testified that

their father had transferred nearly $105,000 in funds to husband.

Husband did not maintain separate records of his business and

personal expenses, keeping one checking account for both.

       During the course of the litigation, sanctions were imposed

against wife on various grounds.       Two motions for contempt she

brought against husband were ruled frivolous, warranting

sanctions in the amount of $750.       Wife was sanctioned an




                                   2
additional $750 for making a significant misrepresentation of

fact to the court.    Wife also violated a court order to not

remove the parties' children from the Washington area by taking

them to Mexico.    As a result, she was sentenced to serve one day

in jail for contempt of court.    Over the entire course of

litigation, wife was sanctioned four times and held in contempt

once.

        On March 21, 1996, ruling from the bench, the court granted

a divorce on the ground of the parties having lived separate and

apart for one year and divided the assets and debts of the

parties.    The court treated Kami, Inc. as a marital asset and

valued it at $158,000.    The court noted that both husband and

wife were guilty of adultery, but, concluding that it would be

unjust to deny wife spousal support, it awarded her $28,000 per

year in spousal support.    Upon a motion for reconsideration, the

court reduced its award of spousal support, noting that its

previous figure of $28,000 per year mistakenly incorporated an

earlier order of child support.    The court awarded sole custody

of the parties' children to the father.    The parties' respective

requests for payment of attorney's fees were denied.    The court

entered a final decree of divorce reflecting these decisions on

October 18, 1996.
                                  I.

                      Dismissal of Wife's Appeal

        On April 18, 1996, wife's counsel, Manuel Trigo, Jr., a




                                   3
member of the State Bar of Texas but not of the Virginia State

Bar, was admitted to practice in the Circuit Court of Fairfax

County pro hac vice.    Wife's local counsel, Jahangir Ghobadi,

moved to withdraw on May 9, 1996, citing unpaid fees.   According

to the record, the trial court never ruled on Ghobadi's motion to

withdraw.   However, only foreign counsel signed the notice of

appeal and the briefs filed in this Court.

     The circumstances under which foreign counsel are permitted

to practice before this Court are well delineated in our

jurisprudence.   In the exercise of its authority to establish

rules governing the admission of attorneys pro hac vice in its
courts, Leis v. Flynt, 439 U.S. 438, 441-42 (1979) (per curiam),

the Supreme Court of Virginia has enacted Rule 1A:4, which

provides:
                 An attorney from another jurisdiction
            may be permitted to appear in and conduct a
            particular case in association with a member
            of the Virginia State Bar, if like courtesy
            or privilege is extended to members of the
            Virginia State Bar in such other
            jurisdiction. The court in which the case is
            pending shall have full authority to deal
            with the resident counsel alone in all
            matters connected with the litigation. If it
            becomes necessary to serve notice or process
            in the case upon counsel, any notice or
            process served upon the associate resident
            counsel shall be as valid as if personally
            served upon the nonresident attorney.
                 Except where a party conducts his own
            case, a pleading, or other paper required to
            be served (whether relating to discovery or
            otherwise) shall be invalid unless it is
            signed by a member of the Virginia State Bar.


     It is uncontested that wife's papers were not "signed by a


                                  4
member of the Virginia State Bar" as required by Rule 1A:4.

Ghobadi's name does not appear on the notice of appeal, opening

brief, or reply brief.   Under Rule 1A:4, therefore, wife's briefs

are "invalid" because they were not signed by a member of the

Virginia State Bar.   The question before us is whether the

failure to have a member of the Virginia State Bar act as local

counsel and sign the notice of appeal and briefs justifies

dismissal of the appeal.   This is an issue of first impression in

Virginia.
     The Rules of this Court which husband cites in support of

his argument do not expressly provide that dismissal of an appeal

shall follow from foreign counsel's failure to associate and

appear with local counsel. 1   Our Rules do not specifically

address the effect on court proceedings of Rule 1A:4 and its

declaration rendering "invalid" all papers required to be served

which do not contain the signature of local counsel.    It would

nonetheless follow logically and from the clear language of the

Rule that an "invalid" document is, necessarily, a legally
     1
      Rules 5A:20, 5A:21, and 5A:22 require the signature of at
least one counsel on the opening brief of appellant, the brief of
appellee, and the reply brief, respectively. "Counsel" is
defined in Rule 1:5 to include "a partnership, a professional
corporation or an association of members of the Virginia State
Bar practicing under a firm name." See also Rule 5A:1(4)
(adopting definition of counsel in Rule 1:5).
     Rule 5A:26 states: "If neither party has filed a brief in
compliance with these Rules, the Court of Appeals may dismiss the
appeal. If one party has but the other has not filed such a
brief, the party in default will not be heard orally, except for
good cause shown." Under the dictate of Rule 5A:26, wife was not
permitted to be heard orally in support of her appeal.




                                  5
ineffective predicate for a court proceeding.      We have held that,

in the exercise of our discretion, we may dismiss an appeal in

which no opening brief has been filed or in which the opening

brief does not comply with our rules.       See Uninsured Employer's

Fund v. Coyle, 22 Va. App. 157, 159, 468 S.E.2d 145, 146 (1996).

     The failure to have local counsel's signature on the notice

of appeal and the briefs implicates the fundamental supervisory

power of this Court over the practice of law in this forum.      "The

right to practice law in Virginia is governed by statute as

supplemented by the Rules of the Supreme Court of Virginia."
Brown v. Supreme Court, 359 F. Supp. 549, 553 (E.D. Va. 1973),

aff'd, 414 U.S. 1034 (1973) (mem.); see also Horne v. Bridwell,

193 Va. 381, 384, 68 S.E.2d 535, 537 (1952).      While the matter is

addressed by rule and statute, this Court has the inherent power,

apart from statute or rule, to inquire into the conduct of any

person to determine whether that individual "is usurping the

functions of an officer of the court and illegally engaging in

the practice of law and to put an end to such unauthorized

practice where found to exist."       Richmond Ass'n of Credit Men v.

Bar Association, 167 Va. 327, 335-36, 189 S.E. 153, 157 (1937);

see also Blodinger v. Broker's Title, Inc., 224 Va. 201, 205, 294
S.E.2d 876, 878 (1982) (citing Richmond Ass'n of Credit Men, 167
Va. at 335, 189 S.E. at 157).   Our response to the contention

that wife's appeal should be dismissed is necessarily viewed in




                                  6
the context of a violation of Virginia law. 2

     Thus, while we recognize that "there is no jurisdictional

requirement that a litigant file a brief," Smith v. Transit Co.,

206 Va. 951, 953, 147 S.E.2d 110, 112 (1966), we are persuaded

that under the dictate of our rules, together with that of Rule

1A:4 and Virginia's regulations governing the unauthorized

practice of law in our courts, wife's appeal must be dismissed. 3

                                II.
         The Equitable Distribution of Husband's Business

     Husband argues on appeal that the trial court should have

treated as separate property a portion of his business, Kami,

Inc., on the ground that its predecessor was partially funded by
     2
       Wife argues that Trigo "received permission of the trial
court to appear pro hac vice[] to pursue an appeal on [w]ife's
behalf." Code § 54.1-3903 provides, however, that "an attorney
who has qualified before a court other than the Supreme Court
shall be qualified to practice only in the court which
administered his oath." Thus, Trigo's pro hac vice appearance in
the circuit court does not qualify him to practice in this Court.
      Wife also argues that Trigo was in association with local
counsel because Ghobadi was never granted leave to withdraw. We
are not persuaded that Trigo's tenuous link with Ghobadi, if any,
constitutes "association with a member of the Virginia State
Bar."
     3
      Wife contends that husband cannot be heard to complain that
her counsel is not admitted to practice in Virginia because
husband accepted the benefits of Trigo's participation in joint
motions for extension of time. Wife misunderstands the nature of
the Rules. The issue raised by the violation of the Rules of
Court in this instance is not whether husband was prejudiced;
the issue is the judicial system's obligation and authority to
maintain control of its courts and prevent the unauthorized
practice of law. Husband's participation in joint extensions of
time with Trigo cannot divest this Court of its responsibility or
authority to enforce its Rules and the standards set by Virginia
for the practice of law.




                                 7
his father in 1983 before the marriage and that, after the

marriage, it was further funded by his father by monetary gift to

husband in 1986.   A decision regarding equitable distribution

rests within the sound discretion of the trial court and will not

be reversed unless it is plainly wrong or without evidence to

support it.   McDavid v. McDavid, 19 Va. App. 406, 407-08, 451
S.E.2d 713, 715 (1994) (citing Srinivasan v. Srinivasan, 10 Va.

App. 728, 732, 396 S.E.2d 675, 678 (1990)).
       The trial court held that in light of the abundant

evidence of husband's commingling of the 1983 transfer funds with

marital funds, "the funds from the 1983 transfer were transmuted

into marital property due to its commingling with marital funds."

On appeal, husband contends that this ruling was "a clear

misapplication of the current state of the law which allows for

the tracing of commingled funds."     Wife responds that the 1983

transfer funds were properly deemed transmuted because husband

produced no evidence that "the money from the 1983 wire transfer

was kept separately."

     The General Assembly adopted the concept of hybrid property

in 1990 and established rules to govern its classification and

distribution upon divorce.   Under the amended statute, Code

§ 20-107.3(A)(3) provides procedures for classifying property as

part marital and part separate.   As amended, Code § 20-107.3(A)

provides in relevant part:
               1. Separate property is (i) all
          property, real and personal, acquired by
          either party before the marriage; (ii) all


                                  8
          property acquired during the marriage by
          bequest, devise, descent, survivorship or
          gift from a source other than the other
          party; (iii) all property acquired during the
          marriage in exchange for or from the proceeds
          of sale of separate property, provided that
          such property acquired during the marriage is
          maintained as separate property; and (iv)
          that part of any property classified as
          separate pursuant to subdivision A 3. . . .

                     *   *     *    *    *   *   *

               3. The court shall classify property as
          part marital property and part separate
          property as follows:
                     *   *     *    *    *   *   *

               e. When marital property and separate
          property are commingled into newly acquired
          property resulting in the loss of identity of
          the contributing properties, the commingled
          property shall be deemed transmuted to
          marital property. However, to the extent the
          contributed property is retraceable by a
          preponderance of the evidence and was not a
          gift, the contributed property shall retain
          its original classification.


     This case presents the issue of the operation of the

transmutation and tracing provisions of the amended statute.        In

earlier cases, we briefly addressed the operation of these

provisions.   In Rowe v. Rowe, 24 Va. App. 123, 480 S.E.2d 760

(1997), we applied the tracing provisions of the amended statute.

In Rowe, the parties moved into husband's separately owned home

at the time of the marriage.       Id. at 132, 480 S.E.2d at 764.

Four years later, husband sold his separately owned home and

invested the $82,000 proceeds in a new, jointly-titled home.        Id.

This Court held that husband's evidence that he had invested the



                                     9
$82,000 into the new home "is sufficient for purposes of Code

§ 20-107.3(A)(3)(d) 4 to retrace the property claimed as separate

by husband."   Id. at 136, 480 S.E.2d at 766.    Analogously, in

Mann v. Mann, 22 Va. App. 459, 463-65, 470 S.E.2d 605, 606-07

(1996), we applied the "conceptually equivalent" pension fund

tracing provisions of Code § 20-107.3(A)(2) and (A)(3)(b) and

held that the trial court "erred in failing to classify as

separate the income earned passively by husband's separate

contributions," despite the fact that the marital and separate

contributions were contained in a single pension fund.     Id. at

465, 470 S.E.2d at 608.

     Despite these rulings, we have yet to squarely hold that

tracing under the hybrid property provisions of Code

§ 20-107.3(A)(1)(iv) and (A)(3) does not require, as did prior

law, that a party segregate property claimed to be separate.

See, e.g., Smoot v. Smoot, 233 Va. App. 435, 441, 357 S.E.2d 728,

731 (1987) (If "a spouse fails to segregate and instead,

commingles, separate property with marital property, the

chancellor must classify the commingled property as marital

property subject to equitable distribution.").    We now hold,

contrary to wife's contention, that tracing of the separate

portion of hybrid property does not require the segregation of

     4
      Code § 20-107(A)(3)(d) and Code § 20-107(A)(3)(e) are
parallel provisions addressing, respectively, commingling "by
contributing one category of property to another," and
commingling "into newly acquired property."



                                10
the separate portion.   See Loeb v. Loeb, 324 S.E.2d 33, 39 (N.C.

App. 1985) ("Moreover, it is true that the wife's mere act of

depositing her cash gifts . . . in the parties' joint bank

account would not have deprived them of their 'separate property'

status . . . if she had been able to trace the proceeds.").

     The tracing process under Code § 20-107.3(A)(1)(iii)

dictates that property acquired in exchange for separate property

be "maintained as separate property," but the tracing process for

hybrid property under Code § 20-107.3(A)(1)(iv) and (A)(3)

contains no such requirement.   See Marion v. Marion, 11 Va. App.
659, 665, 401 S.E.2d 432, 436 (1991) (citing Code

§ 20-107.3(A)(1)(iii) as the source of the segregation

requirement).   Indeed, a segregation requirement makes little

sense in the context of the statutory scheme.   Code

§ 20-107.3(A)(3) addresses hybrid property, that is, property

which is by definition part marital and part separate.   The

concept of hybrid property presupposes that separate property has

not been segregated but, rather, combined with marital property.

     Furthermore, Code § 20-107.3(A)(3)(d)-(f) provides that

tracing of hybrid property is only performed after separate and

marital property have been commingled by contribution of one

category to another, acquisition of new property, or retitling of

property in the names of both parties.   Construing the statute to

contain a segregation requirement would make tracing a classic

Catch 22: the statute would only allow tracing of the separate



                                11
portion of hybrid property if the property were commingled, but

commingling would violate the segregation requirement and prevent

tracing.

     We reject wife's argument that husband is not entitled to

tracing because he did not keep the wire transfer funds separate.

The absence of a segregation requirement, however, does not mean

that contributions of separate property to the marriage are

automatically classified as separate upon divorce.   This Court

has not yet established standards for tracing under the amended

statute.   On this issue, we are guided by both the language of

the statute and principles developed in our sister states.
     In order to trace the separate portion of hybrid property, a

party must prove that the claimed separate portion is

identifiably derived from a separate asset.    This process

involves two steps: a party must (1) establish the identity of a

portion of hybrid property and (2) directly trace that portion to

a separate asset.   Code § 20-107.3(A)(3)(d)-(f).

     If, however, separate property is contributed to marital

property, contributed to the acquisition of new property, or

retitled in the names of both parties, and suffers a "loss of

identity," the commingled separate property is transmuted to

marital property.   Code § 20-107.3(A)(3)(d)-(f).   In other words,

if a party "chooses to commingle marital and non-marital funds to

the point that direct tracing is impossible," the claimed

separate property loses its separate status.    Melrod v. Melrod,




                                12
574 A.2d 1, 5 (Md. App. 1990).   Even if a party can prove that

some part of an asset is separate, if the court cannot determine

the separate amount, the "unknown amount contributed from the

separate source transmutes by commingling and becomes marital

property."   Brett R. Turner, Equitable Distribution of Property

268 (1994); see In re Marriage of Patrick, 599 N.E.2d 117, 123

(Ill. App. 1992) (holding separate portion of hybrid property

transmuted to marital property because party was unable to prove

the value of his separate contribution); Melrod, 574 A.2d at 4
("[I]nability to trace property acquired during the marriage

directly to a non-marital source simply means that all property

so acquired was marital property."); Loeb, 324 S.E.2d at 39

(holding separate portion of hybrid property transmuted to

marital property because party was "unable to state the value of

her alleged 'separate property'").    One commentator has

summarized these rules succinctly: "separate property does not

become untraceable merely because it is mixed with marital

property in the same asset.   As long as the respective marital

and separate contribution to the new asset can be identified, the

court can compute the ratio and trace both interests."      Turner,
supra, at 266 n.591.

     Having identified the relevant law, we examine husband's

claim that the 1983 wire transfer funds may be traced.      We are

guided by the basic principle that "property acquired during the

marriage is presumed to be marital and property acquired before




                                 13
marriage is presumed to be separate."    Barnes v. Barnes, 16 Va.

App. 98, 104, 428 S.E.2d 294, 299 (1993).   As a starting point,

therefore, the 1983 wire transfer is presumed to be husband's

separate property.

       Husband used the funds from the 1983 transfer to start his

first business, Royal Shoe.   Husband testified, however, that he

freely commingled money from his business with his personal

funds.   The wire transfer funds were also commingled with marital

funds in starting Kami, Inc. after the marriage began.   Under

Code § 20-107.3(A)(3)(d) and (e), contribution of separate

property to the marital estate, as well as commingling of

separate and marital properties into newly acquired property,

transmutes the separate property into marital property unless

husband, as the party seeking to invoke the exception to the

general rule of transmutation, proves that "the contributed

property is retraceable by a preponderance of the evidence."

Code § 20-107.3(A)(3)(d) and (e).
       Husband fails to establish that a portion of Kami, Inc. is

traceable to the 1983 funds transfer.   Husband paid both personal

and business expenses from his business checking account, and

maintained a single credit card for both business and personal

use.   According to husband, he paid "everything" out of his

business account.    The record does not establish that any funds

in Royal Shoe and Kami, Inc. are identifiable as funds from the

1983 wire transfer.



                                 14
     With regard to the 1986 transfer, we find that the evidence

fails to support husband's contention that the 1986 wire transfer

funds were a "gift from a source other than the other party" and,

thus, separate property.   Code § 20-107.3(A)(1)(ii).    "A person

who claims ownership to property by gift must establish by clear

and convincing evidence the elements of donative intent and

actual or constructive delivery."    Dean v. Dean, 8 Va. App. 143,

146, 379 S.E.2d 742, 744 (1989) (citing Rust v. Phillips, 208 Va.
573, 578, 159 S.E.2d 628, 632 (1968)).   "In the case of a gift to

one of the spouses, if there is credible evidence presented to

show that the property was intended by the donor to be the

separate property of one of the spouses, the presumption [of

marital property] is overcome, and the burden shifts to the party

seeking to have the property classified as marital to show a

contrary intent on the part of the donor."    Stainback v.

Stainback, 11 Va. App. 13, 17-18, 396 S.E.2d 686, 689 (1990).

     Husband does not point to any evidence in the record to

establish that his father intended the wire transfer as a gift

rather than a loan or an investment or that his father intended

the wire transfer funds to be treated as separate property.

Husband testified that he received loans and investment funds

from his family and wife's family.   Husband's brother

characterized their father's wire transfers to husband as

investments.   Furthermore, husband's brother testified that he

had received similar funds transfers which he described as loans.



                                15
When asked on direct examination if he had returned the money

from the 1986 wire transfer to his father, husband answered, "No,

I wasn't able to."    From this evidence, the trial court could

reasonably infer that the 1986 wire transfer was intended as a

loan or investment.   This evidence is not contradicted by any

evidence of donative intent.

     In short, no evidence proved that a portion of Kami, Inc.,

as it existed at the time of the equitable distribution hearing,

was attributable to the 1983 or 1986 transfer funds or that the

1986 funds transfer was intended as a gift to husband separate

from the marital estate.    We hold that the trial court did not

err in finding that the husband failed to present sufficient

evidence to prove that the wire transfer funds were retraceable

to his separate property.
                                 III.

                            Spousal Support

     In awarding wife spousal support, notwithstanding evidence

of her adultery, the trial court stated:
          I am mindful of the fact that there is
          evidence that she has been found guilty of
          adultery and I'm also mindful of the fact the
          husband's been found guilty of adultery and
          the Code allows the Court to consider not
          awarding spousal support but it seems to me
          that it would be unjust under the
          circumstances to punish her and to provide
          her with no support given the length of the
          marriage and the contributions she has made
          and the lifestyle that she was afforded
          during the course of the marriage and so I
          will award some spousal support.




                                  16
The court awarded wife $28,000 per year in spousal support, later

amending its award to $18,000 per year.    Husband challenges both

the propriety and the amount of this award.    We find no abuse in

the trial court's exercise of discretion in making this award.

     A party who has committed adultery will not be awarded

spousal support unless the trial court finds by clear and

convincing evidence that denial of support would constitute a

"manifest injustice, based on the respective degrees of fault

during the marriage and the relative economic circumstances of

the parties."   Code § 20-107.1; Barnes v. Barnes, 16 Va. App. 98,

102, 428 S.E.2d 294, 298 (1993).     The trial court's decision to

award spousal support to a party despite his or her adultery will

not be disturbed on appeal unless it is plainly wrong or without

evidence to support it.   Williams v. Williams, 14 Va. App. 217,

219, 415 S.E.2d 252, 253 (1992).

     The trial court's finding that denial of spousal support

would be unjust to wife is supported in the record.    The trial

court determined that the parties were both at fault in the

dissolution of the marriage but that economic factors would make

the denial of spousal support unjust to wife.     See Bandas v.

Bandas, 16 Va. App. 427, 433, 430 S.E.2d 706, 709 (1993)

(upholding a finding of manifest injustice where both parties

were guilty of adultery where the finder of fact had considered

the disparity of the parties' non-marital assets, the eight and

one-half year length of the marriage, and the fact that wife's




                                17
adultery arose partly from husband's incarceration during the

marriage).

     In finding the denial of an award would be unjust, the trial

court considered, inter alia, the adulterous conduct of both

parties, the ten-year length of the marriage, wife's

contributions to the marriage, the lifestyle of the parties

during the marriage, and the parties' relative economic resources

and needs.   Furthermore, contrary to husband's contention, the

court did not find, nor does the record establish, that wife was

living with another man and that the spousal award, for that

reason, would be inappropriate.    In short, we find no abuse in

discretion in the trial court's determination that wife was

entitled to receive spousal support.
     Husband also contends the trial court abused its discretion

in determining the amount of support to be awarded.    The trial

court's determination of the amount of an award of spousal

support will not be disturbed on appeal unless the decision is

plainly wrong or without evidence to support it.    Moreno v.

Moreno, 24 Va. App. 190, 194-95, 480 S.E.2d 792, 794 (1997)

(citing Gamble v. Gamble, 14 Va. App. 558, 574, 421 S.E.2d 635,

644 (1992)).   In determining the amount of spousal support to be

awarded, the trial court applied the relevant statutory factors

set forth in Code § 20-107.1, including earning capacity,

financial resources, education and training, the standard of

living during the marriage, and the duration of the marriage.




                                  18
The trial court explicitly noted that the parties enjoyed a

lavish lifestyle for ten years and considered the wife's current

medical disability and its effect on her ability to work.      With

respect to the wife's employability, the court further stated

that it had considered the testimony of husband's vocation and

rehabilitation expert that wife could earn $20,000 per year.

Husband earned $120,000 per year.       Based on all the relevant

evidence, the court concluded that $28,000 per year was a

reasonable amount of spousal support, given the needs and income

of both parties.   After a motion for reconsideration, the court

reduced the award to $18,000 per year because it had made a

mathematical error; the $28,000 figure mistakenly incorporated an

earlier order of child support.    We find the trial court did not

abuse its discretion in making its spousal support award.
                                  IV.

                          Attorney's Fees

     Husband contends that the court erred in denying his request

for attorney's fees on the ground that wife's conduct during the

litigation was egregious, specifically noting wife's adultery,

her "exaggerated claims during the equitable distribution

hearing," 5 and the number of times wife was sanctioned for

     5
      During the trial, wife's attorney needed to take a witness
out of turn and agreed to compensate husband for any extra expert
fees incurred as a result of the delay. Husband cites this
agreement as a further basis for an award of attorney's fees to
him. He cites no authority in support of this position, and we
find none.




                                  19
misconduct by the court.   A trial court's denial of attorney's

fees is reviewed only for abuse of discretion.     Head v. Head, 24
Va. App. 166, 181, 480 S.E.2d 780, 788 (1997).    This case was

hotly contested between the parties, and the trial court found

that both parties had spent over $100,000 in attorney's fees.

While it is true, as husband argues, that wife filed false

charges against him, violated a court order, and pursued

frivolous motions, the record also makes clear that wife was

sanctioned four times and that she spent one day in jail for

contempt of court.   In one of the orders sanctioning wife, the

court required wife to pay attorney's fees to husband's counsel.

In another, the court required both wife and her counsel to pay

sanctions.   A third order required that wife pay sanctions but

does not disclose whether payment was to the court or to counsel.

After discussing the conduct of the parties and the amount of

money spent in litigating the divorce action, and upon

considering all the equities in the case, the trial court denied

attorney's fees to each party.    We find no abuse of discretion

with respect to an award of attorney's fees.
     For the reasons set forth in this opinion, we dismiss wife's

cross-appeal and affirm the decision of the trial court.
                                 Record No. 2700-96-4, affirmed.
                                 Record No. 2858-96-4, dismissed.




                                  20